Case: 3:05-cr-00184-WHR-MRM Doc #: 335 Filed: 09/08/20 Page: 1 of 2 PAGEID #: 3981

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
VS. : Case No. 3:05cr184(2)
MARK J. THORNTON, | JUDGE WALTER H. RICE
Defendant. ]

 

DECISION AND ENTRY SUSTAINING JOINT MOTION FOR REDUCTION,
RELIEF AND/OR RESENTENCING UNDER “FIRST STEP ACT” OF 2018
(DOC. #333); REDUCING AGGREGATE SENTENCE OF 25 YEARS TO ONE
OF TIME SERVED; DEFENDANT TO BE RELEASED FORTHWITH; ALL
OTHER ASPECTS OF SENTENCE IMPOSED ON FEBRUARY 28, 2008 AND
JOURNALIZED ON MARCH 13, 2008 (DOC. #172) REMAIN IN FULL
FORCE AND EFFECT; TERMINATION ENTRY

 

Pursuant to the record made, by video conferencing on September 8, 2020, this Court
SUSTAINS the Joint Motion for Reduction, Relief and/or Resentencing under the “First Step
Act” of 2018 (Doc. #333), thus reducing this Court’s aggregate sentence of life imprisonment,
later reduced to an aggregate sentence of 25 years through an Executive Grant of Clemency on
January 17, 2017, to an aggregate sentence of time served, on each Count of conviction.

Defendant is to be released immediately.

No further judgment entry is to follow. All other aspects of this Court’s sentence and
Judgment Entry (Doc. #172) remain in full force and effect, including, without limitation, the
aggregate eight-year period of supervised release, with all conditions of said status originally

imposed,
Case: 3:05-cr-00184-WHR-MRM Doc #: 335 Filed: 09/08/20 Page: 2 of 2 PAGEID #: 3982

The captioned cause is ordered terminated upon the docket records of the United States

District Court for the Southern District of Ohio, Western Division, at Dayton.

September 8, 2020 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 

Copies to:

Ken Parker

Tom Eagle

FCI Loretto, PO Box 1000, Cresson, PA 16630
Bureau of Prisons

US Marshals
